NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0373-20

DEANNA CARLIN and
ERICK RUBEL,

          Plaintiffs-Appellants/
          Cross-Respondents,

v.

JONATHAN FEUER and
LOUIS ANTOUN,
individuals,1

          Defendants-Respondents/
          Cross-Appellants,

and

SCOTT FEUER,

     Defendant-Respondent.
___________________________

                   Submitted October 12, 2021 – Decided December 1, 2021

                   Before Judges Accurso, Rose, and Enright.


1
     John Antoun is not a party to this appeal.
            On appeal from the Superior Court of New Jersey, Law
            Division, Bergen County, Docket No. L-7738-17.

            Hegge & Confusione, LLC, attorneys for
            appellants/cross-respondents (Michael Confusione, of
            counsel and on the briefs).

            Basile Birchwale & Pellino, LLP, attorneys for
            respondent/cross-appellant Jonathan Feuer (Stephen F.
            Pellino, on the brief).

            Steve M. Kalebic, attorney for respondent/cross-
            appellant Louis Antoun.

PER CURIAM

      Plaintiffs Deanna Carlin and Erick Rubel appeal from: (1) a December 6,

2019 order denying their request for a "medical stay"; (2) a July 24, 2020 order

dismissing their complaint with prejudice; and (3) a September 11, 2020 order

denying their motion for reconsideration of the July 24 order. 2 Defendants

Jonathan Feuer and Louis Antoun cross-appeal, arguing the trial judge erred in

denying their motions for sanctions. We affirm all challenged orders.

      In November 2017, plaintiffs filed a civil complaint alleging that Jonathan

Feuer, Rubel's longstanding patient, stole $400,000 in cash from a leather bag

located in plaintiffs' attic. The complaint was dismissed in May 2018 for lack



2
  To the extent plaintiffs reference other orders which are not the subject of their
formal arguments, we do not address those orders.
                                                                              A-0373-20
                                         2
of prosecution. It was reinstated in June 2018 and amended two months later.

The amended complaint included allegations that Jonathan's father, respondent

Scott Feuer,3 and Antoun, Jonathan's uncle, were involved in the theft, and that

Jonathan owed Rubel $1,069,200 in compensation for Rubel's services.

      In October 2018, Scott noticed plaintiffs for depositions in December

2018, but they failed to appear. Thereafter, Scott moved to dismiss plaintiffs'

complaint without prejudice for failure to provide discovery. The trial court

denied the motion, extended plaintiffs' deadline to answer interrogatories, and

deferred ruling on other disputed discovery issues.

      In April 2019, Scott served plaintiffs with a second set of deposition

notices. Plaintiffs informed Scott two days before they were due to be deposed

that Carlin would not appear. In response, Scott moved to compel plaintiffs to

appear for their depositions and produce discovery, and to bar them from

testifying if they failed to comply with deposition notices and discovery

requests. Scott also sought an award of counsel fees and costs. The judge denied

the motion, noting plaintiffs were in the process of securing substitute counsel.




3
  Because Jonathan and Scott share the same last name, we use their first names
for the convenience of the reader. We mean no disrespect.


                                                                           A-0373-20
                                       3
He allowed plaintiffs thirty days to obtain new counsel, and extended the

discovery end date to a date in September.

        In June 2019, Scott issued a third set of deposition notices to plaintiffs.

Plaintiffs again failed to appear for their scheduled depositions. Antoun moved

to strike plaintiffs' complaint for failure to answer interrogatories or provide

discovery, and Scott moved to dismiss plaintiffs' complaint for failure to appear

for their depositions; alternatively, Scott sought to bar plaintiffs from testifying.

He also renewed his request for an award of counsel fees and costs. Jonathan

also filed a motion seeking dismissal of plaintiffs' complaint with prejudice,

suppression of Carlin's defense to his counterclaim, and an award of counsel

fees.

        On August 16, 2019, the judge ordered plaintiffs to produce outstanding

discovery and appear for depositions the following month. The judge later

amended this order to permit defendants to seek dismissal of plaintiffs'

complaint if plaintiffs did not attend their court-ordered depositions.

Notwithstanding the judge's orders, plaintiffs did not appear for the court-

ordered depositions.

        All three defendants moved to dismiss plaintiffs' complaint. Plaintiffs

cross moved to stay the litigation for medical reasons.            Additionally, in


                                                                               A-0373-20
                                         4
November 2019, Carlin signed criminal complaints against defendants in the

Haworth Municipal Court, and Rubel signed criminal complaints against

defendants in the Waldwick Municipal Court.

      On December 6, 2019, the judge denied plaintiffs' request for a medical

stay, noting "[t]he medical proofs [plaintiffs] present[ed] [we]re certainly not

certified or affidavits or letters" and "fall way short of this [c]ourt being abl e to

find that they rise to a level where a stay should be granted." The judge

dismissed plaintiffs' complaint without prejudice, noting they flouted his orders

to appear for depositions. He directed that "[r]estoration [would] only occur

after [p]laintiffs appear for deposition and provide all [outstanding] discovery."

      In March 2020, defendants individually moved to dismiss plaintiffs'

complaint with prejudice. 4 Plaintiffs' successor counsel (the fourth attorney to

appear on plaintiffs' behalf) opposed the motion. On July 24, 2020, the judge

dismissed the complaint, explaining:

             [T]he court has been remarkably patient in attempting
             to afford the plaintiffs the opportunity to prosecute their
             case. A review of this docket will demonstrate orders
             on multiple occasions: March 25, 2019, April 2, 2019,
             February 4, 2019, August 16, 2019, and December 6,

4
  That same month, Carlin appeared in the Central Bergen Municipal Court to testify
regarding the Haworth criminal complaint she filed against Jonathan. She never
testified as the court adjourned the matter to consider defense motions to
dismiss. The complaint was subsequently dismissed.
                                                                               A-0373-20
                                          5
2019, all with regard to discovery issues, all with
concerns by the defen[dants] of the failures of the
plaintiffs to provide discovery. . . .

It's readily apparent to the court that this case has had
nothing but difficulties from the start and . . . four
firms . . . have all found that they were unable to
continue forward with the representation of the
plaintiffs for various reasons.

[O]n August 16, 2019, I ordered that [plaintiffs] appear
for depositions on September 18, 2019, and September
19, 2019 at the courthouse. That did not happen,
despite . . . that defense counsel was ready, willing and
able to proceed. That resulted in a further order by the
court on December 6, 2019, denying plaintiffs' motion
for a medical stay and dismissing the[ir] complaints
. . . without prejudice due to their violations of this
court's orders on August 16th and August 26, 2019—
for failure to appear and produce original documents
and personal property items for inspection.

The order indicated restoration only . . . after plaintiffs
appear for deposition and . . . provide all outstanding
discovery. There was absolutely no movement by the
plaintiffs at any time until, apparently, mid-June when
[their attorney] filed a notice for appearance.

It was then that . . . defendants filed a motion to strike
with prejudice. . . . [T]he matters that [transpired] by
and between attorneys . . . were fits and starts in trying
to work these things out. But at no point have the
plaintiffs produced the documents which were
requested on multiple occasions, or appear[ed] for
depositions. . . .




                                                              A-0373-20
                            6
            This has gone on for well over a year-and-a-half and
            I've afforded them every opportunity and they've had
            four attorneys through that time . . . .

            [W]hile there have been continued protestations by the
            plaintiffs as to their inability to appear and do things,
            the court takes judicial notice of . . . municipal court
            criminal proceedings—other civil proceedings in which
            the plaintiffs have undertaken to prosecute matters, but
            have failed to do so here. . . . [T]he record is replete
            with . . . a litany of failures on the part of the plaintiffs
            to live up to their discovery obligations, yet to
            prosecute matters in other places and obtain attorneys
            to represent them in other cases . . . .

            I've done everything I can to provide the plaintiffs with
            their opportunity to prosecute this case, but the record
            . . . now reflects that they've done everything to prevent
            that from occurring and so I'm going to dismiss this
            matter with prejudice.

      In August 2020, Antoun moved for sanctions against plaintiffs, pursuant

to Rule 1:4-8 and N.J.S.A. 2A:15-59. That same month, plaintiffs filed a motion

for reconsideration of the dismissal with prejudice order, and Jonathan move d

for sanctions, pursuant to Rules 4:23-2(b) and 4:23-5.

      The parties appeared for argument on September 11, 2020 to address their

cross-applications. At the hearing, the judge reiterated some of the reasons he

previously dismissed the complaint and found there was no basis to reconsider

the dismissal.    He also denied defendants' requests for sanctions without

prejudice, finding that plaintiffs had a "good faith belief at the time they brought

                                                                              A-0373-20
                                         7
the . . . complaint as to the merits of it." The judge added, "whether they had

the ability and obligation to then re-analyze and reflect and consider proceeding

forward is another issue." (Emphasis added). The judge also determined that

awarding sanctions would likely not result in "monetary recoveries beyond what

the attorneys will then be forced to do to try to recover on them." Nonetheless,

the judge issued the stark warning that

              [p]laintiffs and their attorneys are put on notice that the
              court does find that there would be a basis for sanctions,
              continuing this case going forward. . . .

              So, I'm not going to award sanctions[,] but I don’t want
              anyone to . . . be of the impression that that would . . .
              not [be] considered as the appropriate remedy going
              forward[.]

      On appeal, plaintiffs argue the judge abused his discretion in "ordering

the ultimate sanction of dismissal of" their complaint, and that he should have

granted their request to stay the action. On cross-appeal, Jonathan and Antoun

contend the judge erred in denying their requests for sanctions against plaintiffs.

Antoun also argues plaintiffs' appeal is untimely. 5 We find these arguments

unavailing.


5
   We acknowledge that plaintiffs filed their notice of appeal two days late.
Nonetheless, we exercise our discretion to consider plaintiffs' notice of appeal
as a motion for leave to file a notice of appeal out of time and grant the motion


                                                                             A-0373-20
                                          8
      We review each issue raised in the parties' cross-appeals for an abuse of

discretion. See, e.g., Abtrax Pharm., Inc. v. Elkins-Sinn, Inc., 139 N.J. 499, 517

(1995) (dismissal with prejudice for discovery misconduct); Kornbleuth v.

Westover, 241 N.J. 289, 301 (2020) (denial of motion for reconsideration);

McDaniel v. Man Wai Lee, 419 N.J. Super. 482, 498 (App. Div. 2011) (denial

of frivolous litigation sanctions); and State v. Maisonet, 245 N.J. 552, 566

(2021) (denial of a continuance).

      An abuse of discretion "arises when a decision is made without a rational

explanation, inexplicably departed from established policies, or rested on an

impermissible basis." Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002)

(internal quotation marks omitted); see also State v. R.Y., 242 N.J. 48, 65

(2020). Reversal is warranted only if "the discretionary act was not premised




sua sponte under Rule 2:4-4(a). See Potomac Aviation, LLC v. Port Auth. of
N.Y. & N.J., 413 N.J. Super. 212, 221-22 (App. Div. 2010) (extending the time
for filing an appeal from a summary judgment order six days sua sponte under
Rule 2:4-4(a) where the appeal from the denial of a reconsideration motion was
timely, and the substantive issues presented and the judge's rulings and
reasoning on both motions were the same); Seltzer v. Isaacson, 147 N.J. Super.
308, 311-12 (App. Div. 1977) (extending the notice of appeal deadline pursuant
to Rule 2:4-4(a) sua sponte where the appeal was filed nine days late because
appellant "could have" obtained such relief by a timely application and because
"the issues have been fully briefed"). We therefore address the merits of
plaintiffs' arguments on appeal.


                                                                            A-0373-20
                                        9
upon consideration of all relevant factors, was based upon consideration of

irrelevant or inappropriate factors, or amounts to a clear error in judgment."

Masone v. Levine, 382 N.J. Super. 181, 193 (App. Div. 2005).

      In support of their argument that the judge erred in dismissing their action,

plaintiffs contend the judge abused his discretion by disregarding their medical

documentation and denying their request to stay the action. They rely on

Rodriguez v. Luciano, 277 N.J. Super. 109 (App. Div. 1994) to support their

contention. We are not persuaded.

      In Rodriguez, the appellate panel affirmed the order of the trial court

dismissing plaintiff's complaint with prejudice after finding the plaintiff in that

action failed to demonstrate the exceptional circumstances necessary to defeat a

motion to dismiss with prejudice. Id. at 112-13. As the Rodriguez court noted,

after a "with prejudice" motion is filed,

            there can be no restoration unless the delinquent party
            can demonstrate an entitlement to relief based on
            "exceptional circumstances." To meet that standard,
            there would have to be proved the existence of external
            factors (such as poor health or emergency) which
            substantially interfered with the party's ability to meet
            the discovery obligations.

            [Id. at 112 (quoting Suarez v. Sumitomo Chemical
            Co., 256 N.J. Super. 683, 688-89 (Law Div. 1991)).]



                                                                             A-0373-20
                                       10
      Here, the judge found no such exceptional circumstances existed to justify

restoration of the parties' complaint. Indeed, he determined, "[t]he medical

proofs [plaintiffs] present[ed] [we]re certainly not certified or affidavits or

letters" and "fall way short of this [c]ourt being able to find that they rise to a

level where a stay should be granted." Additionally, the judge took judicial

notice that, at the same time Rubel claimed he was "unable to medically

participate in any litigation," and Carlin alleged she was "psychologically and

medically unable to withstand further litigation pro se[,]" both parties were

actively participating in "both municipal court criminal proceedings . . . [and]

other civil proceedings." In fact, plaintiffs signed criminal complaints against

defendants in Haworth Municipal Court and Waldwick Municipal Court a few

weeks prior to moving for a medical stay. In October 2019, plaintiffs also filed

a civil suit in Superior Court against a third party unrelated to this matter.

      A trial court has "an inherent and necessary right to control its own

calendar[.]" Maisonet, 245 N.J. at 566 (quoting State v. Hayes, 205 N.J. 522,

538 (2011)). Indeed, "broad discretion must be granted trial courts on matters

of continuances." Ibid. (quoting Morris v. Slappy, 461 U.S. 1, 11 (1983)).

Accordingly, we review a trial court's decision on a request for a continuance

for an abuse of discretion. Escobar-Barrera v. Kissin, 464 N.J. Super. 224, 233


                                                                                 A-0373-20
                                        11
(App. Div. 2020). Given that plaintiffs' medical proofs were lacking, we are not

convinced the judge abused his discretion in denying plaintiffs' request to stay

their action.

      Next, plaintiffs argue that before the judge dismissed their action and

denied their motion to reconsider the dismissal, he should have conducted an

evidentiary hearing to determine whether defendants were prejudiced by

plaintiffs' non-compliance with their discovery demands and the judge's orders

that plaintiffs appear for depositions. Again, we disagree.

      Our "[d]iscovery rules are designed 'to further the public policies of

expeditious handling of cases, avoiding stale evidence, and providing

uniformity, predictability[,] and security in the conduct of litigation.'" Abtrax,

139 N.J. at 512 (quoting Zaccardi v. Becker, 88 N.J. 245, 252 (1982)). "It

necessarily follows, if such rules are to be effective, that the courts impose

appropriate sanctions for violations thereof." Oliviero v. Porter Hayden Co.,

241 N.J. Super. 381, 387 (App. Div. 1990) (quoting Evtush v. Hudson Bus

Transp. Co., 7 N.J. 167, 173 (1951)).

      Under Rule 4:23-2, if a party fails to provide court-ordered discovery, the

court may issue "such orders in regard to the failure as are just," including orders

"striking [the] pleadings . . . or dismissing the action . . . with or without


                                                                              A-0373-20
                                        12
prejudice[.]"   R. 4:23-2(b).     Although the sanction of dismissal under

that Rule "is drastic and . . . generally not to be invoked[,]" a court may do so

"in those cases in which the order for discovery goes to the very foundation of

the cause of action, or where the refusal to comply is deliberate and

contumacious." Abtrax, 139 N.J. at 514 (quoting Lang v. Morgan's Home

Equip. Corp., 6 N.J. 333, 339 (1951)). A judge is not required to hold an

evidentiary hearing before dismissing a complaint for failure to comply with a

discovery order. Id. at 518-19.

      Here, despite the many extensions granted by the judge to allow plaintiffs

sufficient time to respond to defendants' discovery demands, plaintiffs

repeatedly ignored defendants' requests to appear for depositions, and ultimately

violated the judge's order that they appear for court-ordered depositions. Still,

the judge waited until December 6, 2019 to dismiss plaintiffs' complaint without

prejudice, i.e., more than two years after plaintiffs filed their complaint and

months after they defied the judge's order to submit to depositions. Thereafter,

plaintiffs neither provided defendants with the outstanding discovery ordered

nor appeared for depositions. Further, they failed to show their recalcitrance

was due to exceptional circumstances. See Rodriguez, 277 N.J. Super. at 112.

Thus, we are satisfied the judge correctly determined at the July 24, 2020


                                                                           A-0373-20
                                      13
hearing that plaintiffs' dilatory tactics were "beyond the pale" and that even after

he provided plaintiffs with ample "opportunity to prosecute this case," they

"d[id] everything to prevent that from occurring."

      Likewise, we perceive no reason to disturb the judge's September 11, 2020

denial of plaintiffs' motion for reconsideration. We have determined

            [m]otions for reconsideration are granted only under
            very narrow circumstances[.] Reconsideration should
            be used only for those cases which fall into that narrow
            corridor in which either (l) the [c]ourt has expressed its
            decision based upon a palpably incorrect or irrational
            basis, or (2) it is obvious that the [c]ourt either did not
            consider, or failed to appreciate the significance of
            probative, competent evidence.

            [Fusco v. Bd. of Educ. of City of Newark, 349 N.J.
            Super. 455, 462 (App. Div. 2002) (internal citations
            omitted).]

      Here, the judge denied plaintiffs' motion for reconsideration, noting:

            I don't think there's a reason or a necessity – to more
            fully place [the reasons for dismissal] on the record
            except to say that there were multiple violations of
            multiple [c]ourt orders over extended periods of time
            with no attempt by the [p]laintiffs to correct those
            things for . . . a period of time that just goes beyond
            whatever could be accept[ed] by . . . a trial court.

The judge reiterated, too, that while plaintiffs "were undertaking other

proceedings" they "chose to ignore this one." He added that plaintiffs "chose to

not provide discovery . . . probably well over [eighteen] months, if not [twenty -

                                                                              A-0373-20
                                        14
four] months," and ignored the instant action at their "peril, particular ly when

there's been an order entered dismissing [the case] without prejudice."

      Mindful of our deferential standard of review, and satisfied the judge's

findings are amply supported by the record, we perceive no basis to disturb

either his "with prejudice" dismissal of plaintiffs' complaint, or his denial of

plaintiffs' motion for reconsideration.

      Finally, we address defendants' cross-appeals. Jonathan argues that his

motion for sanctions should have been granted because of plaintiffs' "history of

deliberate non-compliance with discovery obligations," and Antoun contends

that his motion for sanctions should have been granted because "[t]he allegations

against [him] seem to have been perpetuated . . . for the sole purpose of

tormenting [him]," and the "facts clearly show that [p]laintiffs . . . only filed

their complaint with the intent to frustrate [him]." We are not convinced.

      We review a judge's decision to deny sanctions or fees for an abuse of

discretion. See Kolczycki v. City of East Orange, 317 N.J. Super. 505, 512

(App. Div. 1999) (standard of review of a trial court's decision not to impose

sanctions under Rule 4:23-2(b) is abuse of discretion); In re Estate of Ehrlic,

427 N.J. Super. 64, 76 (App. Div. 2012) (standard of review of a trial court's

decision not to impose sanctions under the Frivolous Litigation Statute is abuse


                                                                             A-0373-20
                                          15
of discretion).   Trial courts are afforded "wide discretion in deciding the

appropriate sanctions for a breach of discovery rules" under Rule 4:23, but

"the sanction must be just and reasonable." Conrad v. Robbi, 341 N.J. Super.

424, 441 (App. Div. 2001) (quoting Mauro v. Owens-Corning Fiberglas Corp.,

225 N.J. Super. 196, 206 (App. Div. 1988)). Our Supreme Court has confirmed

that in addition to dismissing an action, a trial court may employ other sanctions

for discovery violations, "such as orders to compel, the award of reasonable

expenses incurred in obtaining the [discovery], and counsel fees." Casinelli v.

Manglapus, 181 N.J. 354, 365 (2004) (citing R. 4:23-1 to -5).           Similarly,

sanctions imposed under Rule 1:4-8 and N.J.S.A. 2A:15-59.1 "are not to be

issued lightly; they are reserved for particular instances where a party's pleading

is found to be 'completely untenable,' or where 'no rational argument can be

advanced in its support[.]'" McDaniel, 419 N.J. Super. at 499 (quoting United

Hearts, L.L.C. v. Zahabian, 407 N.J. Super. 379, 389 (App. Div. 2009)).

      Governed by these principles, we cannot conclude the judge abused his

discretion in denying defendants' requests to impose sanctions or fees after

having imposed the "ultimate sanction" of dismissal with prejudice. Zaccardi v.

Becker, 88 N.J. 245, 253 (1982). Here, the judge found plaintiffs initially

instituted their action with "a good faith belief" their claims were meritorious,


                                                                             A-0373-20
                                       16
but he questioned "whether they had the ability and obligation to then re-analyze

and reflect and consider proceeding forward."          Accordingly, we are not

persuaded the judge abused his discretion in denying defendants' requests for

sanctions and counsel fees. See First Atl. Fed. Credit Union v. Perez, 391 N.J.

Super. 419, 432 (App. Div. 2017) ("Where a party has a reasonable and good

faith belief in the merit of the cause, attorney's fees will not be awarded.");

Ehrlic, 427 N.J. Super. at 77 (affirming a trial court's refusal to impose sanctions

under the Frivolous Litigation Statute when there was a good faith and

reasonable basis in law for the claim); see also Iannone v. McHale, 245 N.J.

Super. 17, 32 (App. Div. 1990) (citations omitted) (finding that the mere fact

"some of the allegations made at the outset of litigation later proved to be

unfounded does not render [the complaint] frivolous").

      To the extent we have not addressed the parties' remaining arguments, we

are satisfied they lack sufficient merit to warrant discussion in a written opinion.

R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                              A-0373-20
                                        17